Citation Nr: 0911626	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for scar, residuals of 
bayonet wound of the left thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2006, March 2007, and July 2008, 
the Board remanded the Veteran's claim for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

An October 2008 VA examination report included a diagnosis of 
varicose veins in the left leg secondary to the Veteran's 
bayonet wound of the left thigh.  By a March 2009 informal 
hearing presentation, the Veteran's representative asked that 
the Board refer any secondary issues to the agency of 
original jurisdiction (AOJ) for proper adjudication.  
Varicose veins have not been considered to be part of the 
residuals of the bayonet wound of the left thigh for which 
the Veteran has been awarded service connection.  As an issue 
pertaining to varicose veins has not been developed for 
appellate review, it is referred to the AOJ for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's service-connected bayonet wound of the left 
thigh is manifested by moderately severe disability of Muscle 
Group XIV.

2.  The Veteran has a painful entry wound scar due to his 
bayonet wound of the left thigh.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected bayonet wound of the left thigh muscles 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71, 4.71a, 
4.73, Diagnostic Codes 5251, 5252, 5260, 5261, 5314 (2008).

2.  The criteria for a separate 10 percent rating for a left 
thigh entry wound scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through April 2004, June 2006, March 
2007, and July 2008 notice letters, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the Veteran's claim.  The notice 
letters informed the Veteran that the evidence must show an 
increase in severity of the disability.  Additionally, the 
Veteran was told to submit medical evidence and lay 
statements showing how the disability impacts his employment 
and daily life.  The July 2008 letter also set forth the 
general criteria for assigning disability ratings and listed 
the applicable diagnostic code for rating a muscle injury.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
general criteria for assigning effective dates were provided 
in the June 2006, March 2007, and July 2008 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
re-adjudicated in February 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the four notice letters listed 
above satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
disability rating issue for further notification of how to 
substantiate the claim is not necessary.

(The Board notes that the previous remands requested that the 
Veteran be provided the rating criteria for evaluating scars.  
The AOJ never provided the Veteran with this information.  
Nevertheless, given the favorable outcome in the decision 
below with respect to a scar, another remand is not necessary 
in this regard.)

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Cleveland, Ohio, and Altoona, Pennsylvania, and the 
associated outpatient clinics.  Additionally, the Veteran was 
provided multiple VA examinations in connection with his 
claim, the reports of which are of record.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran contends that residuals from his service-
connected bayonet wound of the left thigh are more disabling 
than what is reflected by the currently assigned 30 percent 
rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected bayonet wound of the left 
thigh has been evaluated as 30 percent disabling for a muscle 
injury to Muscle Group XIV.  Diagnostic Code 5314 provides 
evaluations for disability of Muscle Group XIV.  The 
functions of these muscles are as follows:  extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); and 
acting with hamstrings in synchronizing hip and knee (1, 2).  
The muscle group includes the anterior thigh group:  (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  Disability under this provision is also 
evaluated as:  slight (0 percent), moderate (10 percent), 
moderately severe (30 percent), and severe (40 percent).  
38 C.F.R. § 4.73 (Diagnostic Code 5314) (2008).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2008).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The Veteran's service treatment records document that he 
sustained an injury to his left thigh on June 8, 1944, at the 
Battle of Normandy during World War II.  He dove into a 
trench to avoid sniper fire and his left thigh landed on a 
fellow soldier's bayonet.  Service records show that the 
Veteran had a muscle wound from the injury.  The resulting 
laceration required debridement and the Veteran was provided 
pain medication.  Several days later, the Veteran was 
evacuated to a hospital.  He was hospitalized for over six 
weeks for treatment of a bayonet wound of the middle third of 
the left thigh.  Initially, there was some limitation of 
flexion at the left hip joint.  Additionally, there was loss 
of sensation to pin prick over the lateral aspect from the 
iliac crest down to the knee joint.  After a progression of 
redressing the wound, the wound was considered to be nicely 
healed and the Veteran was returned to duty.

A review of the evidence associated with the record since the 
claim for increase was filed reveals that the Veteran 
underwent VA examination in May 2004, May 2005, and September 
2008, and October 2008 in connection with the claim.  
Regarding the muscles themselves, the May 2004 VA examiner 
found no evidence of muscle atrophy, tendon damage, bone 
damage, joint damage, nerve damage, or muscle herniation.  
There was good muscle strength with flexion and extension 
against resistance.  There was decreased sensation over the 
scar with pinprick and light touch.  The Veteran stated that 
he felt stiffness in the thigh all of the time and he felt 
numbness over the scar.  A diagnosis of residuals of wound to 
the left thigh was provided.  Given the examination results 
and the Veteran's complaints, the examiner stated that there 
was a moderate degree of disability.

At the May 2005 VA examination, the Veteran complained of 
pain, tenderness, and numbness in the left thigh.  The 
examiner found slight muscle herniation on examination.  
There was tenderness, soreness, and sensitivity over the 
wound affecting Muscle Group XIV.  The Veteran had good 
muscle strength when moving the knee.  There was no weakness, 
nerve damage, or bone damage.  The diagnosis was residual 
bayonet wound of the left thigh involving Muscle Group XIV.  
The examiner from the May 2005 examination re-examined the 
Veteran in October 2008.  The Veteran reported that he 
experiences pain, tenderness, and fatigability on use.  The 
Veteran did not have specific knee or hip injury associated 
with the left thigh injury.  The examiner characterized the 
disability associated with the muscle injury as mild in 
nature.

Records from the Altoona and Cleveland VAMCs document 
treatment regarding the Veteran's left thigh injury.  Unlike 
the VA examinations, the records do not contain sufficient 
information for evaluating the muscle injury.  The Veteran 
regularly complained of pain and numbness in the left thigh 
which is documented in the VA examination reports.

Given the evidence in the VA examination reports, no more 
than moderately severe disability to Muscle Group XIV is 
shown.  Severe disability to Muscle Group XIV is not shown.  
The injury from the bayonet did not result in an open 
comminuted fracture which would warrant a higher rating.  See 
38 C.F.R. § 4.56(a).  The injury does not appear to have been 
a through-and-through injury.  The evidence does not indicate 
wide damage to muscle groups or loss of deep fascia or muscle 
substance.  There is no evidence of abnormal swelling or 
hardening on contraction.  Severe impairment of strength, 
endurance, or coordinated movements is not shown on the left 
side compared to the right side.

Other signs of severe muscle disability were absent on 
examination, such as x-ray evidence of multiple scattered 
foreign bodies and muscle atrophy.  Thus, while muscle injury 
was evidenced by the VA examinations, no more than moderately 
severe disability was shown.  In fact, the May 2004 examiner 
characterized the degree of disability as moderate and the 
October 2008 examiner characterized the disability as mild.  
The currently assigned 30 percent rating compensates the 
Veteran for that level of disability.  See 38 C.F.R. § 4.73 
(Diagnostic Code 5314).  Thus, a higher rating under the 
muscle injury diagnostic code is not warranted for any 
portion of the rating period.

With respect to the scar on the left thigh that was caused by 
the wound, the May 2004 examiner noted a well-healed scar 
over the middle third of the lateral aspect of the left thigh 
measuring 8 cm x 1.5 cm.  There was numbness over the area of 
the scar.  The May 2005 examiner measured the scar as 5 cm in 
length.  The May 2004 and May 2005 examiner did not rule in 
or rule out a painful scar.  An October 2008 VA examination 
of the scar found a scar measuring 5 cm x 1.35 cm.  The 
Veteran complained that the scar area was numb and sensitive.  
Notably, the examiner elicited pain with palpation to the 
scar.  According to the examiner, there was no adherence of 
the scar to the underlying tissue, frequent loss of skin, or 
ulceration.  In a separate October 2008 VA orthopedic 
examination report, an examiner stated that there was no 
tenderness or soreness over the scar itself.  However, the 
examiner referred the reader to the scar examination 
mentioned above.

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the bayonet 
wound.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 30 percent rating under 
Diagnostic Code 5314.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).

In the Veteran's case, the entry wound scar is not of such a 
severe nature to combine with the muscle injury to warrant a 
40 percent rating under Diagnostic Code 5314.  For instance, 
adhesion of the scar to the bone is not shown.  However, the 
October 2008 scar examiner indicated that the scar was 
painful on examination.  Although the October 2008 orthopedic 
examiner found differently, that examiner stated that one 
should refer to the scar examination.  Diagnostic Code 7804 
allows for a 10 percent rating for a superficial scar that is 
painful on examination.  See 38 C.F.R. § 4.118 (2008).  A 
painful scar is not considered part of the currently assigned 
30 percent rating.  The evidence appears to be in equipoise 
as to whether the entry wound scar is painful on examination.  
Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, a separate rating of 10 percent is warranted 
for the Veteran's painful entry scar that proximately 
resulted from the bayonet wound.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  A 10 percent rating is the maximum 
schedular rating under Diagnostic Code 7804.

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
veteran's disability has increased since the last review.  
Id.)

Diagnostic Code 5314 indicates that the muscle group operates 
on the motion of both the hip and knee.  Thus, a rating in 
excess of 30 percent may be warranted if the joints are more 
severely impaired.  If the joint impairment is manifested by 
limitation of motion, a higher rating may be warranted but a 
separate rating is not warranted because limitation of motion 
caused by muscle injury is contemplated in Diagnostic Code 
5314. 

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that minimal degenerative changes were seen 
as the result of x-rays taken in May 2004.  The May 2005 VA 
examiner diagnosed the Veteran with arthritis of the left 
knee and left hip.  The examiner gave the opinion that the 
arthritis was not likely related to the Veteran's service-
connected bayonet wound.  Because the Veteran also has 
polymyalgia rheumatica and systemic arthritis, the examiner 
found that the arthritis of the left knee and left hip were 
part of the systemic disease and not related to the wound.  
Thus, the Board finds that the Veteran's arthritis does not 
constitute residual joint disability from the muscle injury.

Range of motion testing from the May 2004 VA examination 
revealed that the Veteran could flex his left knee to 130 
degrees and that he could extend to zero degrees.  The 
examiner characterized the results as full range of motion of 
the left knee.  (Full range of motion of the knee is from 
zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2008).)  
The same results were elicited on repetitive motion and with 
consideration of pain, weakness, fatigue, and incoordination.  
At the May 2005 VA examination, the Veteran's range of motion 
of the left knee was from zero to 140 degrees with pain at 
the extremes.  The examiner stated that there was no change 
in motion noted with any increase in ache, pain, soreness, 
tenderness, or fatigability on repetitive use.  The October 
2008 VA orthopedic examination report also documented range 
of motion of the left knee from zero to 140 degrees.  The 
examiner characterized the motion as excellent although there 
was some tiredness, fatigability, and weakness noted.

Based on the measurements from the VA examinations, a higher 
rating would not be warranted for impairment of the left knee 
joint because even a compensable rating calls for flexion to 
be limited to less than 60 degrees and extension to be 
limited to more than 5 degrees.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5260 and 5261) (2008).  Although the 
Veteran experienced pain and other factors on repetitive 
motion, there was no suggestion in the reports that any 
additional limitation resulted in functional loss that would 
warrant a rating in excess of 30 percent.  A 30 percent 
rating is the maximum rating for limitation of flexion absent 
ankylosis and requires flexion to be limited to less than 30 
degrees.  See 38 C.F.R. § 4.71a (Diagnostic Code 5260).  For 
a 40 or 50 percent rating to be warranted for limitation of 
extension absent ankylosis, extension must be limited to more 
than 20 degrees.  The examiners did not indicate that the 
motion of the Veteran's left knee was so severely limited 
even with consideration of the limiting factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

With respect to the left hip, the May 2004 VA examiner stated 
that there was full range of motion.  Flexion of the left hip 
was to 120 degrees and extension was to zero degrees.  The 
Veteran was able to abduct to 45 degrees.  (Full range of 
motion of the hip is reflected by extension to zero degrees, 
flexion to 125 degrees, and abduction to 45 degrees.  
38 C.F.R. § 4.71a (Plate II).)  Similar to the left knee, the 
examiner elicited the same results on repetitive motion and 
with consideration of pain, weakness, fatigue, and 
incoordination.  At the May 2005 VA examination, the 
Veteran's range of motion of the left hip was reported as 
flexion to 100 degrees, extension to 30 degrees, abduction to 
40 degrees, adduction to 20 degrees, internal rotation to 40 
degrees, and external rotation to 60 degrees with pain at the 
extremes of motion.  The examiner stated that there was no 
change in motion noted with any increase in ache, pain, 
soreness, tenderness, or fatigability on repetitive use.  The 
October 2008 VA orthopedic examination report documented 
range of motion of the left hip as flexion to 20 degrees, 
extension to zero degrees, abduction to 45 degrees, adduction 
to 25 degrees, and internal and external rotation to 40 
degrees.  The examiner characterized the motion as excellent 
although there was some tiredness, fatigability, and weakness 
noted.  He stated that the Veteran had good strength when 
flexing and extending with repetitive use.

Based on the measurements from the VA examinations, a higher 
rating would not be warranted based on impairment of the left 
hip joint.  In general, the Veteran had normal or nearly 
normal range of motion of the left hip.  Two of the specific 
measurements raise a question as to their veracity because 
they were not in line with other measurements or the 
examiners' characterizations of the left hip impairment.  
Although the Veteran had full extension of the left hip at 
the May 2004 and October 2008 examinations, extension was 
reported as only to 30 degrees in the May 2005 report.  Even 
if accurate, the highest schedular rating for limitation of 
extension of the thigh is 10 percent.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5251).  Thus, that amount of limitation of 
extension does not provide for a higher rating than the 
currently assigned 30 percent.  Additionally, despite flexion 
measurements of 120 degrees in May 2004 and 100 degrees in 
October 2008, the May 2005 report listed flexion to only 20 
degrees.  Such a measurement is not in accord with the 
examiner's characterization of the Veteran's left hip motion 
as excellent.  Nonetheless, limitation of flexion of the left 
thigh to 20 degrees warrants a 30 percent rating.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5252).  Therefore, a 
rating in excess of the currently assigned 30 percent is not 
warranted for even that level of impairment.  Without 
evidence of flexion of the left thigh limited to less than 20 
degrees, ankylosis of the hip, flail joint, or fracture of 
the femur, a higher rating is not warranted for impairment of 
the hip joint.  See 38 C.F.R. § 4.17a (Diagnostic Codes 5250, 
5252, 5254, and 5255).  The examiners did not indicate that 
the motion of the Veteran's left hip was so severely limited 
even with consideration of the limiting factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

A VA neurological examination in September 2008 indicated 
that the Veteran has neuropathy as a result of the muscle 
injury.  The lateral cutaneous nerve of the left thigh was 
injured by the bayonet.  The examiner stated that the 
neuropathy has resulted in the Veteran experiencing a loss of 
sensation in the lateral left thigh compared to other areas 
of the lower extremities.  According to the examiner, the 
Veteran also has peripheral neuropathy of the lower 
extremities secondary to polymyalgia rheumatica that affects 
both lower extremities in a similar manner, including the 
feet.

Although the bayonet wound has resulted in some neuropathy, 
the regulations provide that a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2008).  In the Veteran's 
case, the examiner indicated that only sensation around the 
area of the left thigh was affected by the neuropathy.  Thus, 
the same body part appears to be affected by the peripheral 
nerve paralysis.  There is no suggestion that this 
neuropathy, as opposed to the neuropathy from the Veteran' 
polymyalgia rheumatica, affects an entirely different 
function from the function the muscle injury has affected.  
Consequently, a separate rating for the peripheral neuropathy 
is not warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the residuals from the bayonet 
wound, including muscle injury, scarring, joint impairment, 
or neurological impairment have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds that the claim for a rating in excess 
of 30 percent for muscle injury resulting from a bayonet 
wound of the left thigh must be denied.  This is so for the 
entire rating period.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating for a painful entry wound scar.




ORDER

A rating in excess of 30 percent for bayonet wound of the 
left thigh muscles is denied.

A separate 10 percent rating for a scar resulting from the 
bayonet wound of the left thigh is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


